DETAILED ACTION

Primary Examiner acknowledges Claims 1-20 are pending in this application, as originally filed on October 25, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “1704” has been used to designate “polytetrafluoroethylene frit”, “frit”, and “frit material”.  Appropriate correction is required. 
Reference character “176” has been used to designate “diffuser member” and “diffusion member”. Appropriate correction is required.  
Reference character “192” has been used to designate “drug product” and “drug product drug”.  Appropriate correction is required.
Reference character “218” has been used to designate “housing body” and “housing”.  Appropriate correction is required.
Reference character “30” has been used to designate “drug capsule” and “drug capsule body”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
 Reference character “1704” has been used to designate “polytetrafluoroethylene frit”, “frit”, and “frit material”.  Appropriate correction is required. 
Reference character “176” has been used to designate “diffuser member” and “diffusion member”. Appropriate correction is required.  
Reference character “192” has been used to designate “drug product” and “drug product drug”.  Appropriate correction is required.
Reference character “218” has been used to designate “housing body” and “housing”.  Appropriate correction is required.
Reference character “30” has been used to designate “drug capsule” and “drug capsule body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 7, 8, and 10-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Papania et al. (2004/0134494).
As to Claim 1, Papania discloses a device (Figures 1, 3, and 7) for delivery of a compound (via 24, best seen Figure 3, “vaccine or drug vial 24” Para 0062,  “The vial is designed to contain a vaccine or drug composition.” Para 0018) to a nasal cavity (via 54, best seen Figures 1, 3, and 7, “delivery of the nebulized agent from the nebulizer 32 to a patient can be through a nasal prong 54” Para 0081), the device (Figures 1, 3, and 7) comprising: an air compression chamber (via 92, best seen Figure 7, “An air supply 92 may include a direct, manually-operated, hand or foot pump 96, a direct, powered air source supplied by a portable compressor 98, a stationary compressor 100, or a rechargeable low-pressure air tank 102.” Para 0081); a manual pressure actuator (40, “pneumatic trigger and timer switch 40” Para 0070) that causes air to be released from the air compression chamber (via 92) upon actuation; a diffuser (144, “A support sleeve 144 having holes 146 formed therein supports orifice plate 106 and diaphragm 110 at its upper end.”, best seen Figure 5C) in communication with the air compression chamber (via 92, best seen Figure 5C); a drug chamber (24, best seen Figure 3, “vaccine or drug vial 24” Para 0062,  “The vial is designed to contain a vaccine or drug composition.” Para 0018) in communication with the diffuser (144, via 38 - “The agent probe 28 can be connected to the ultrasonic nebulizer 36 via a section of flexible tubing 38 to carry a quantity of agent from vial 24 to nebulizer 36.” Para 0066), the drug chamber (24) configured to hold the compound (via 24, best seen Figure 3, “vaccine or drug vial 24” Para 0062,  “The vial is designed to contain a vaccine or drug composition.” Para 0018); and a nozzle (54, best seen Figures 1, 3, and 7, “delivery of the nebulized agent from the nebulizer 32 to a patient can be through a nasal prong 54” Para 0081) in communication with the drug chamber (24), wherein air released from the air compression chamber (via 92) is configured to contact the diffuser (144) and propel the compound out of the nozzle (54) forming a plume.  
Explicitly, Papania discloses “In operation, a user depresses a trigger and timer switch 40 connected to the ultrasonic nebulizer 36. In doing so, a signal is sent from the switch 40 to nebulizer drive electronics, or circuit, 42 connected to the ultrasonic nebulizer 36, wherein the signal can be processed. In turn, the nebulizer drive electronics 42 relays a signal to the ultrasonic nebulizer 36 to begin operation. The ultrasonic nebulizer 36 converts an agent drawn from vial 24 via the agent probe 28 into droplets of a very small size (preferably in a range of from 5 to 10 microns).” (Para 0066), whereby “Depression of the switch 40 opens the valve 44 which allows air stored within the air reservoir 46 to be released into the associated mixing chamber 48. The air that is expelled from the air reservoir 46 mixes with the nebulized agent in the mixing chamber 48, and opens the anti-backflow valve 50. The air and agent mixture then is free to flow past valve 50 and through a prong 54 into the naris of the patient.” (Para 0067). 
In an alternative embodiment (best represented by Figure 2), the air compression chamber is on board the device as represented in Figure 2 by “air reservoir 46”.  Regardless of which embodiment utilized the resultant effect is the same manual pressure actuator (40), diffuser (144), drug chamber (24), and nozzle (54).  Hence, it would behoove Applicant to expressly recite the breadth and scope of the “air compression chamber” within the claim listing.
As to Claim 3, Papania discloses a trigger valve (44, “Depression of the switch 40 opens the valve 44 which allows air stored within the air reservoir 46 to be released into the associated mixing chamber 48. The air that is expelled from the air reservoir 46 mixes with the nebulized agent in the mixing chamber 48, and opens the anti-backflow valve 50. The air and agent mixture then is free to flow past valve 50 and through a prong 54 into the naris of the patient.” Para 0067) in communication with the air compression chamber (via 92, or alternatively 46) such that when the trigger valve (44) is rotated from an open state to a closed state, air in the air compression chamber (via 92, or alternatively 46) is blocked from contacting the diffuser (144) and propelling the compound (via 24) out of the nozzle (54).  Explicitly, Papania discloses “The switch 40 then closes, preventing air from leaving the air reservoir 46.” (Para 0070).
As to Claim 7, Papania discloses the diffuser (144) is homogenously porous (best seen Figure 5C, via 146 - “A support sleeve 144 having holes 146 formed therein supports orifice plate 106 and diaphragm 110 at its upper end.” Para 0077 and “At this pressure, the compressed air moves the valve plate 126 away from valve plate seating surface 134 and air passes through holes 146 and enters the mixture chamber 136.” Para 0078).
As to Claim 8, Papania discloses the compound is a drug (“vaccine or drug vial 24” Para 0062,  “The vial is designed to contain a vaccine or drug composition.” Para 0018).
As to Claim 10, Papania discloses the diffuser (144) is porous (best seen Figure 5C, via 146 - “A support sleeve 144 having holes 146 formed therein supports orifice plate 106 and diaphragm 110 at its upper end.” Para 0077 and “At this pressure, the compressed air moves the valve plate 126 away from valve plate seating surface 134 and air passes through holes 146 and enters the mixture chamber 136.” Para 0078) being a disk shaped member (“sleeve” Para 0077) including at least one conical shaped member (defined by the construction of 90, best seen Figure 5C) and having a distal aperture (via 138, “The pneumatic nebulizer 90 includes a housing 120 that can be connected to a compressed air supply (shown in FIGS. 3 and 7 as 92). The pneumatic nebulizer 90 can include an inlet orifice 122, an actuator, or accumulator, chamber 124, a valve plate 126, an orifice plate 106, an impact pin 128, a spring 132, a valve plate seating surface 134, a mixture chamber 136, a diaphragm 110, and an aerosol outlet 138.” Para 0076). 
As to Claim 11, Papania discloses the diffuser (144) is configured to act as a one-way check valve (via 126 - “The valve plate 126 is seated upon seating surface 134 above the actuator chamber 124. The impact pin 128 and spring 132 are operatively interposed between the valve plate 126 and the diaphragm 110. The orifice plate 106 is located above the diaphragm 110. The spring 132 is positioned around the impact pin 128 and between the diaphragm 110 and the valve plate 126 so that a force against the valve plate 126 can compress spring 132 and push the diaphragm 110 toward orifice plate 106. An agent can be introduced into chamber 112 between the diaphragm 110 and the orifice plate 106. The mixture chamber 136 is located above the orifice plate 106 and concentrically positioned around the plates 126, 106, pin 128, and spring 132 elements.” Para 0076; also see: “When the compressed air supply 92 supplies air through the inlet orifice 122 to the actuator chamber 124, the compressed air places pressure upon valve plate 126. As the air pressure builds against the valve plate 126, eventually the pressure overcomes the force of the spring 132. At this pressure, the compressed air moves the valve plate 126 away from valve plate seating surface 134 and air passes through holes 146 and enters the mixture chamber 136. Movement of the impact pin 128 with valve plate 126 causes the diaphragm 110 to move in direct relation to the valve plate 126 and the impact pin 128.” Para 0078).
As to Claim 12, Papania discloses the diffuser (144) extends into the compound (via 24) in the drug chamber (24) through “The agent probe 28 can be connected to the ultrasonic nebulizer 36 via a section of flexible tubing 38 to carry a quantity of agent from vial 24 to nebulizer 36.” (Para 0066).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Papania et al. (2004/0134494) in view of Freeman (2003/0021775). 
As to Claims 4 and 5, Papania discloses the manual pressure actuator (40) for operating the air compression chamber (via 92, or alternatively 46), wherein the initial compression of the air achieved through “a direct, manually-operated, hand or foot pump 96, a direct, powered air source supplied by a portable compressor 98, a stationary compressor 100, or a rechargeable low-pressure air tank 102.” (Para 0081 related to 92) or alternatively through “the air reservoir 46 is recharged using an air reservoir charging pump 72 operatively connected to pump handle 18. The air reservoir charging pump 72 is located within the housing 10 and connected to the air reservoir 46. Specifically, the air reservoir 46 is recharged by manually and repeatedly applying pressure to a charging pump handle 18 connected to the housing 10 via a pin 74.” (Para 0071 related to 46).   In each of these interactions, the depressing of the manual pressure actuator (40) results in a positive displacement of the air contained within the air compression chamber to be utilized in the dispensing of the compound.  Yet, Papania does not expressly disclose the manual pressure actuator is a “piston” (Claim 4), or a “syringe” (Claim 5). 
Freeman teaches a similar device to Papania for the dispensing of a compound under pressure (“first reservoir 10 is in fluid communication with a pump 18 which serves for streaming the protease solution from first reservoir 10 to an applicator 24 (which is described in greater detail hereinafter) under positive pressure.” Para 0073), wherein the construction of the manual pressure actuator may include various constructions of the positive displacement pump wherein the “Pump 18 may be an air pump, a piston-driven fluid pump, syringe pump or an impeller.” (Para 0073) in order to effectively provide the compound to treat the patient.  In light of this construction, it is clear the manual pressure actuator of Freeman effectively provides a piston driven or syringe driven pressure to positively displace the compound to be delivered to the patient.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the manual pressure actuator of Papania to include the use of a piston or syringe as taught by Freeman to be known positive displacement devices suitable for imparting the delivery of a compound to a patient for treatment of the patient. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Papania et al. (2004/0134494) in view of Freeman (2003/0021775), as applied to Claim 5 and further in view of Lockhart (2,574,339).
As to Claim 6, the modified Papania, specifically Freeman teaches the use of syringes as a manual pressure actuator were known.  Yet, the modified Papania does not expressly disclose the manual pressure actuator is a syrette.  
Lockhart teaches equivalency between syringes and syrettes as known devices suitable for imparting a compound under positive pressure to be displaced from the device to the patient.  In particular, Lockhart states “Syringes of this type known as syrettes are now commonly used by the military services. The principal object of the present invention is to make a syringe of this type which is cheaper in construction, more dependable in operation, and easier to use than devices of this kind heretofore available.” (Column 1, Lines 5-15).  Thus, a syrette is a specific type of syringe (hypodermic), specifically adapted for single use. (Column 1, Lines 1-5). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the generic syringe of the modified Papania , as taught by Freeman, to be utilized with the specific hypodermic syringe (syrette) as taught by Lockhart to be a known device suitable for imparting compounds under pressure to be delivered to the patient for single use operations. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Papania et al. (2004/0134494) in view of Makower et al. (2005/0240147).
As to Claim 9, Papania discloses the use of a compound, in the form of a drug (“vaccine or drug vial 24” Para 0062,  “The vial is designed to contain a vaccine or drug composition.” Para 0018) via the nasal pathway to be administered to the patient (“The air and agent mixture then is free to flow past valve 50 and through a prong 54 into the naris of the patient.” Para 0067). Yet, Papania does not expressly disclose the compound could be an imaging agent for diagnostic treatment. 
Makower teaches a similar device to Papania for the administration of compounds via the nasal passageway (“through a passageway such as a nostril, nasal cavity, meatus, ostium, interior of a sinus, etc. and positioned adjacent the area to which a diagnostic or therapeutic substance is to be injected.” Para 0167), wherein the compound encompasses various agents (“The term "diagnostic or therapeutic substance" as used herein is to be broadly construed to include any feasible drugs, prodrugs, proteins, gene therapy preparations, cells, diagnostic agents, contrast or imaging agents, biologicals, etc.” Para 0167).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the compound administered by Papania to include additional compounds suitable for administration through the nasal passageway including but not limited to “diagnostic agents, contrast or imaging agents” in order to diagnose conditions within the nasal pathway of the patient. 

Claims 2, 13, 17, 18, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Papania et al. (2004/0134494) in view of Sappington (4,154,309). 
As to Claim 2, Papania discloses the manual pressure actuator (40) for operating the air compression chamber (via 92, or alternatively 46), wherein the initial compression of the air achieved through “a direct, manually-operated, hand or foot pump 96, a direct, powered air source supplied by a portable compressor 98, a stationary compressor 100, or a rechargeable low-pressure air tank 102.” (Para 0081 related to 92) or alternatively through “the air reservoir 46 is recharged using an air reservoir charging pump 72 operatively connected to pump handle 18. The air reservoir charging pump 72 is located within the housing 10 and connected to the air reservoir 46. Specifically, the air reservoir 46 is recharged by manually and repeatedly applying pressure to a charging pump handle 18 connected to the housing 10 via a pin 74.” (Para 0071 related to 46).   In each of these interactions, the depressing of the manual pressure actuator (40) results in a positive displacement of the air contained within the air compression chamber to be utilized in the dispensing of the compound.  Yet, Papania does not expressly disclose the manual pressure actuator is a lock pin. 
Sappington teaches a similar device to Papania for the dispensing of a compound under pressure wherein the pressurized fluid (via 7, “air line” Column 3, Lines 50-55) is delivered by a lock pin (29), which interacts with a valve (19) and a hand lever (8).  Explicitly, Sappington teaches “a locking pin 29 may be inserted through the casing and overlap it and the valve means 19 so as to insure the keying of the valve means within the chamber 18 of the housing, and prevent its untimely removal particularly when air under high pressure is passing through the tool from the air line 7.” (Column 5, Lines 10-15). Thus, the resultant effect of the locking pin is the controlled operation and engagement of the compressed air though the device. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the air compression chamber of Papania to include the use of a lock pin, as taught by Sappington to provide controlled operation and engagement of the compressed air though the device.
As to Claim 13, please see the combination of the rejections of Claims 1-3, wherein Claim 1 states the generic construction of the device having the air compression chamber, manual pressure actuator, diffuser, drug chamber, and nozzle; Clam 2 states the use of a lock pin associated with the manual pressure actuator; and Claim 3 states the use of a trigger valve to undergo an open and closed state to control the air from the air compression chamber from advancing through the system. 
As to Claim 17, the modified Papania, specifically Papania discloses the diffuser (144) is homogenously porous (best seen Figure 5C, via 146 - “A support sleeve 144 having holes 146 formed therein supports orifice plate 106 and diaphragm 110 at its upper end.” Para 0077 and “At this pressure, the compressed air moves the valve plate 126 away from valve plate seating surface 134 and air passes through holes 146 and enters the mixture chamber 136.” Para 0078).
As to Claim 18, the modified Papania, specifically Papania discloses the diffuser (144) is configured to act as a one-way check valve (via 126 - “The valve plate 126 is seated upon seating surface 134 above the actuator chamber 124. The impact pin 128 and spring 132 are operatively interposed between the valve plate 126 and the diaphragm 110. The orifice plate 106 is located above the diaphragm 110. The spring 132 is positioned around the impact pin 128 and between the diaphragm 110 and the valve plate 126 so that a force against the valve plate 126 can compress spring 132 and push the diaphragm 110 toward orifice plate 106. An agent can be introduced into chamber 112 between the diaphragm 110 and the orifice plate 106. The mixture chamber 136 is located above the orifice plate 106 and concentrically positioned around the plates 126, 106, pin 128, and spring 132 elements.” Para 0076; also see: “When the compressed air supply 92 supplies air through the inlet orifice 122 to the actuator chamber 124, the compressed air places pressure upon valve plate 126. As the air pressure builds against the valve plate 126, eventually the pressure overcomes the force of the spring 132. At this pressure, the compressed air moves the valve plate 126 away from valve plate seating surface 134 and air passes through holes 146 and enters the mixture chamber 136. Movement of the impact pin 128 with valve plate 126 causes the diaphragm 110 to move in direct relation to the valve plate 126 and the impact pin 128.” Para 0078).
As to Claim 19, the modified Papania, specifically Papania discloses the diffuser (144) is porous (best seen Figure 5C, via 146 - “A support sleeve 144 having holes 146 formed therein supports orifice plate 106 and diaphragm 110 at its upper end.” Para 0077 and “At this pressure, the compressed air moves the valve plate 126 away from valve plate seating surface 134 and air passes through holes 146 and enters the mixture chamber 136.” Para 0078) being a disk shaped member (“sleeve” Para 0077) including at least one conical shaped member (defined by the construction of 90, best seen Figure 5C) and having a distal aperture (via 138, “The pneumatic nebulizer 90 includes a housing 120 that can be connected to a compressed air supply (shown in FIGS. 3 and 7 as 92). The pneumatic nebulizer 90 can include an inlet orifice 122, an actuator, or accumulator, chamber 124, a valve plate 126, an orifice plate 106, an impact pin 128, a spring 132, a valve plate seating surface 134, a mixture chamber 136, a diaphragm 110, and an aerosol outlet 138.” Para 0076). 
As to Claim 20, the modified Papania, specifically Papania discloses the diffuser (144) extends into the compound (via 24) in the drug chamber (24) through “The agent probe 28 can be connected to the ultrasonic nebulizer 36 via a section of flexible tubing 38 to carry a quantity of agent from vial 24 to nebulizer 36.” (Para 0066).

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Papania et al. (2004/0134494) in view of Sappington (4,154,309), as applied to Claim 13, and further in view of Freeman (2003/0021775).. 
As to Claims 14 and 15, the modified Papania, specifically Papania discloses the manual pressure actuator (40) for operating the air compression chamber (via 92, or alternatively 46), wherein the initial compression of the air achieved through “a direct, manually-operated, hand or foot pump 96, a direct, powered air source supplied by a portable compressor 98, a stationary compressor 100, or a rechargeable low-pressure air tank 102.” (Para 0081 related to 92) or alternatively through “the air reservoir 46 is recharged using an air reservoir charging pump 72 operatively connected to pump handle 18. The air reservoir charging pump 72 is located within the housing 10 and connected to the air reservoir 46. Specifically, the air reservoir 46 is recharged by manually and repeatedly applying pressure to a charging pump handle 18 connected to the housing 10 via a pin 74.” (Para 0071 related to 46).   In each of these interactions, the depressing of the manual pressure actuator (40) results in a positive displacement of the air contained within the air compression chamber to be utilized in the dispensing of the compound.  Yet, the modified Papania does not expressly disclose the manual pressure actuator is a “piston” (Claim 4), or a “syringe” (Claim 5). 
Freeman teaches a similar device to Papania for the dispensing of a compound under pressure (“first reservoir 10 is in fluid communication with a pump 18 which serves for streaming the protease solution from first reservoir 10 to an applicator 24 (which is described in greater detail hereinafter) under positive pressure.” Para 0073), wherein the construction of the manual pressure actuator may include various constructions of the positive displacement pump wherein the “Pump 18 may be an air pump, a piston-driven fluid pump, syringe pump or an impeller.” (Para 0073) in order to effectively provide the compound to treat the patient.  In light of this construction, it is clear the manual pressure actuator of Freeman effectively provides a piston driven or syringe driven pressure to positively displace the compound to be delivered to the patient.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the manual pressure actuator of modified Papania to include the use of a piston or syringe as taught by Freeman to be known positive displacement devices suitable for imparting the delivery of a compound to a patient for treatment of the patient. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Papania et al. (2004/0134494) in view of Sappington (4,154,309) and Freeman (2003/0021775), as applied to Claim 15, and further in view of Lockhart (2,574,339)
As to Claim 16, the modified Papania, specifically Freeman teaches the use of syringes as a manual pressure actuator were known.  Yet, the modified Papania does not expressly disclose the manual pressure actuator is a syrette.  
Lockhart teaches equivalency between syringes and syrettes as known devices suitable for imparting a compound under positive pressure to be displaced from the device to the patient.  In particular, Lockhart states “Syringes of this type known as syrettes are now commonly used by the military services. The principal object of the present invention is to make a syringe of this type which is cheaper in construction, more dependable in operation, and easier to use than devices of this kind heretofore available.” (Column 1, Lines 5-15).  Thus, a syrette is a specific type of syringe (hypodermic), specifically adapted for single use. (Column 1, Lines 1-5). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the generic syringe of the modified Papania as taught by Freeman to be utilized with the specific hypodermic syringe (syrette) as taught by Lockhart to be a known device suitable for imparting compounds under pressure to be delivered to the patient for single use operations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brugger (4,949,715) discloses an additional device for the delivery of a compound to the respiratory organs of a patient, having an air compression chamber (23), a manual pressure actuator (15), a diffuser (7), a drug chamber (8) and a nozzle (10).  Although Brugger does not expressly disclose the use of nasal administration as claimed, the application of compounds with nasal and/or oral administration are well known.

Papania et al. (2009/0223513 and 2012/0118283) disclose additional delivery devices suitable for nasal delivery having the features of an air compression chamber, manual pressure actuator, diffuser, a drug chamber, and a nozzle.  As Papania is similar to the instant rejection, it would behoove Applicant to further amend around each of the Papania references to address the limitations of the air compression chamber and the manual pressure actuator compared to the instantly disclosed invention.

Hoekman et al. (10,507,295) shares a common assignee with the instant application and discloses the features of a diffuser, a drug chamber, and a nozzle, wherein the delivery mechanism is a propellant and is absent to the express construction of an air compression chamber, and a manual pressure actuator.  Although Hoekman is absent to the construction of the air compression chamber and the manual pressure actuator, various prior art references, especially Papania state the features of the air compression chamber and the manual pressure actuator were known.  Thus, it would behoove Applicant to include additional features within the instant claim listing to further obviate the rejection of Papania and establish a chasm between the prior art made of record and the instantly claimed invention that is non-obvious and unable to be double patented. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785